Citation Nr: 1638949	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a brain hemorrhage.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967 and June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issues were previously before the Board in December 2014, and were remanded for further development.  They have now been returned to the Board for further appellate review.  The issue of service connection for an acquired psychiatric disorder was remanded by the Board in December 2014.  In a January 2016 rating decision, the Appeals Management Center granted service connection for generalized anxiety disorder, also claimed as panic disorder, and assigned a 30 percent evaluation effective October 13, 2009.  Although the RO granted service connection for a psychiatric disorder, the RO did not grant service connection for PTSD.  As the Veteran has not withdrawn his claim for service connection for PTSD, which is a diagnosis different from generalized anxiety disorder, that claim remains on appeal.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as his electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

With regard to claims on appeal, a review of the record indicates that in a July 2016 VA examination report, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability income.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available. 38 C.F.R. § 3.159 (c)(2).  As the Board cannot definitively say that the SSA records do not contain relevant evidence regarding the issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition to the Social Security records, any updated VA treatment records should be obtained and associated with the claims file.

Concerning the Veteran's claim for service connection for a brain hemorrhage, pursuant to the Board's December 2014 remand, the Veteran was afforded a VA examination in September 2015.  The examiner noted the Veteran's diagnoses of arteriovenous malformation (AVM) of brain and essential tremor.  The examiner provided an opinion that it was less likely than not that the Veteran's condition was incurred in or caused by service.  There was evidence of a remote bleed from a congenital vascular malformation of the brain, but it was impossible to know when this occurred.  The Veteran's history of sudden onset head pain with collapse while in Germany in 1970 was consistent with might be experienced during bleeding from an AVM, but there was no evidence that his service might have caused the bleeding to occur.  The examiner also commented in the examination portion of the report that it was very conceivable that the Veteran experienced a bleed from his AVM while in Germany, and it would explain his reported experience.  However there were no medical records available from his time in Germany, but it was very easy to imagine a 23 year old who experiences what he states developing a panic disorder related to fears from what he experienced.   

The Board notes that the examiner indicated in the examination report that the Veteran's AVM was less likely than not incurred in or caused by service.  However, the examiner's rationale is inadequate.  The examiner acknowledged the Veteran's lay statements regarding sudden onset head pain in Germany in 1970 and appeared to find them credible, but based his negative opinion on finding that there was no definitive proof that he suffered the AVM during service.  However, for purposes of VA compensation benefits, absolute certainty is not required of any medical opinion; the examiner need only determine whether it is at least as likely that the Veteran's AVM was related to an incident of the Veteran's military service.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  As such, the Board finds that remand for a clarifying opinion is appropriate.

In regard to the claim for service connection for PTSD, the December 2014 remand directed that the Veteran undergo a VA psychiatric examination.  The Board notes that a September 2015 VA examiner evaluated the Veteran based upon the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the provisions of the DSM-5 do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO certified the Veteran's appeal to the Board in October 2012; therefore, this claim is governed by Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Accordingly, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must be considered using the DSM-IV criteria.  A remand is therefore warranted for an addendum opinion from the September 2015 VA examiner which addresses whether the Veteran has PTSD based upon consideration under the DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

2.  Obtain any updated VA treatment records from the VA Medical Center in Manchester, New Hampshire, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since July 2016.

3.  Then, obtain a supplemental medical opinion from the VA examiner who provided the September 2015 VA opinion regarding the etiology of the Veteran's brain hemorrhage.  If the September 2015 VA examiner is not available, the requested medical opinion may be provided by another examiner with the appropriate expertise.  If the examiner determines that another examination is necessary, then schedule the Veteran for a new VA examination.  The complete claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a thorough review of the Veteran's claims file, the examiner must render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's AVM is related to the Veteran's active duty service, to include the Veteran's report of suffering a sudden onset of pain and passing out twice while stationed in Germany in March 1970.

The examiner is reminded that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

4.  Obtain a supplemental medical opinion from the VA examiner who provided the September 2015 VA mental disorders examination.  If the September 2015 VA examiner is not available, the requested medical opinion may be provided by another examiner with the appropriate expertise.  If the examiner determines that another examination is necessary, then schedule the Veteran for a new VA examination.  The complete claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on a thorough review of the claims file, the examiner must consider the diagnostic criteria of DSM-IV in determining whether the Veteran meets the diagnostic criteria for PTSD.  In this respect, the examiner should comment on all diagnoses of PTSD of record during the pendency of the appeal, including any diagnosis present or noted in the claims file.  If PTSD is diagnosed the examiner must identify the specific stressor or stressors that support the diagnosis of PTSD. 

The examiner should consider the evidence of record as well as the Veteran's lay statements, and provide a clear and complete rationale for any opinions.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond, before the record is returned to the Board for further review.
.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




